COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
VICTOR MANUEL GALLEGOS,                                            No. 08-14-00275-CR
                                                §
                              Appellant,                             Appeal from the
                                                §
v.                                                              County Court at Law No. 7
                                                §
THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                §
                               Appellee.                           (TC# 20120C01669)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render a judgment of acquittal, in accordance

with our opinion. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.